



AMENDED AND RESTATED
FORBEARANCE AGREEMENT




AMENDED AND RESTATED FORBEARANCE AGREEMENT (this “Agreement”), dated as of
August 11, 2005, by and between CAPITAL TEMPFUNDS, a division of CAPITAL FACTORS
LLC, as successor in interest to Capital Tempfunds, Inc., a Delaware limited
liability company having its principal place of business at One Brixam Green,
15800 John J. Delaney Drive, Suite 300, Charlotte, North Carolina 28277
(“Capital”), and STRATUS SERVICES GROUP, INC., a Delaware corporation with its
principal place of business at 500 Craig Road, Suite 201, Manalapan, New Jersey
07726 (“Borrower”).
 
BACKGROUND
 
Borrower and Capital are parties to (i) a Loan and Security Agreement dated as
of December 8, 2000 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which Capital provides
Borrower with certain financial accommodations, and (ii) a Forbearance Agreement
dated as of January 15, 2005, between Borrower and Capital and amended on April
8, 2005 and June 10, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Forbearance Agreement”) pursuant to which
Capital agreed to forbear from exercising rights and remedies under the Loan
Agreement.
 
As of January 15, 2005 and continuing thereafter, there were various continuing
Events of Default existing under the Loan Agreement as listed (the “Designated
Defaults”) on Exhibit A annexed hereto and incorporated by reference herein, by
reason of which Capital has no obligation to make any additional Loans and
Capital has the full legal right to exercise its rights and remedies under the
Loan Agreement. Borrower has requested that Capital forbear for an additional
period of time from exercising its rights and remedies under the Loan Agreement.
Capital is prepared to establish an additional period of forbearance for
Borrower on the terms and conditions set forth below.
 
Borrower and Capital have agreed to amend and restate the Forbearance Agreement
in its entirety.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2. Acknowledgement. Borrower acknowledges and agrees that the Designated
Defaults have occurred and exist as of the date hereof. Borrower hereby affirms
and acknowledges that (a) as of August 5, 2005, there is presently due and owing
to Capital the principal amount of $9,040, 039.42 with respect to the Loan
Agreement including interest, costs, fees and expenses (collectively, the
“Amount”), (b) the Amount is due and owing without
 

1

--------------------------------------------------------------------------------



defense, offset or counterclaim of any kind or nature whatsoever, and (c) the
Loan Documents are and shall continue to be legal, valid and binding obligations
and agreements of Borrower enforceable in accordance with their respective
terms.
 
3. Forbearance Period. During the period commencing on the date hereof and
ending on the earlier to occur of (a) August 26, 2005 (or such other date as may
be mutually agreed upon in writing) or (b) the date of any Forbearance Default
(as defined below) (the “Forbearance Period”), Capital will forbear from the
exercise of its rights and remedies under the Loan Documents solely with respect
to the Designated Defaults. Such forbearance shall not derogate from Capital’s
rights to collect, receive and/or apply proceeds of Collateral to the
Obligations as may be specifically provided for in the Credit Agreement. At the
option of Capital all Obligations shall be due and payable in full at the end of
the Forbearance Period, without the need for any demand or notice by Capital and
notwithstanding any future compliance by Borrower with any provisions of the
Loan Agreement (including the provisions giving rise to the Designated
Defaults). During the Forbearance Period, the Maximum Credit Line shall continue
at $10, 500,000.
 
4. Forbearance Fee. In consideration of Capital’s extension of forbearance to
Borrower pursuant to the terms and conditions set forth herein and its
forbearance from charging the Default Rate which Capital was entitled to charge
from and after the date of the Designated Defaults, Borrower hereby authorizes
Capital to charge Borrower’s loan account with a forbearance fee in the amount
of $300,000 (the “Forbearance Fee”), which Forbearance Fee shall be earned upon
the execution of the Agreement, provided, however, if the Forbearance Fee is
paid in full within sixty (60) days from the date hereof, Capital shall rebate
to Borrower’s loan account the amount of $50,000. Provided there are no
additional Events of Default, there will be no additional Forbearance Fee due
through October 31, 2005.
 
5. Representations and Warranties. Borrower hereby represents and warrants as
follows:
 
(a) this Agreement and the Loan Documents are and shall continue to be legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms;
 
(b) with the exception of the Designated Defaults, upon the effectiveness of
this Agreement, Borrower hereby reaffirms all covenants, representations and
warranties made in the Loan Documents and agrees that all such covenants,
representations and warranties shall be deemed to have been remade and are true
and correct in all material respects as of the effective date of this Agreement,
except for such representations and warranties which, by their terms, are only
made as of a previous date;
 
(c) Borrower has the corporate power, and has been duly authorized by all
requisite corporate action, to execute and deliver this Agreement and to perform
its obligations hereunder; and this Agreement has been duly executed and
delivered by Borrower;
 

2

--------------------------------------------------------------------------------



(d) Borrower’s execution, delivery and performance of this Agreement does not
and will not (1) violate any law, rule, regulation or court order to which
Borrower is subject, (2) conflict with or result in a breach of Borrower’s
organizational documents or any agreement or instrument to which Borrower is a
party or by which it or its properties are bound, or (3) result in the creation
or imposition of any lien, security interest or encumbrance on any property of
Borrower, whether now owned or hereafter acquired, other than liens, security
interests or encumbrances in favor of Capital;
 
(e) Capital has and will continue to have a valid, first priority, and only Lien
in all Collateral except for Liens permitted by the Loan Documents, and Borrower
expressly reaffirms all Liens granted to Capital pursuant to the Loan Documents;
 
(f) the recitals set forth in the Background paragraph above are truthful and
accurate and are an operative part of this Agreement;
 
(g) no Defaults or Events of Default are in existence other than the Designated
Defaults;
 
(h) Borrower has no defense, counterclaim or offset with respect to the Loan
Documents; and
 
(i) the Loan Documents are in full force and effect, are hereby ratified and
confirmed.
 
6. General Forbearance Covenants of Borrower. During the Forbearance Period,
Borrower shall:
 
(a) comply with all covenants (other than the covenants with respect to which
the Designated Defaults exist ) and other obligations of Borrower under the Loan
Documents;
 
(b) upon notice sent by Capital to Borrower, make available to Capital and/or
its designated agent, accountant or other representative for audit, inspection
and/or evaluation all books, records, financial information, leases, invoices
and other materials relating to Borrower and/or the Collateral; and
 
(c) not, directly or indirectly, make any payments, repayments or
reimbursements, whether in cash, in kind, securities or other property, to any
guarantor, affiliate, or any officer, director, shareholder, general partner or
limited partner of Borrower with respect to (1) any indebtedness of Borrower to
such person or entity, (2) any capital contributed by such person to Borrower or
(3) any indebtedness incurred by such person or entity on behalf of or for the
benefit of Borrower, provided, however, that scheduled payments due to the
holder of Series I Preferred Stock due and payable after the date hereof, may be
made but only the extent of third party contributions of capital or fully
subordinated loans (such subordinated loans to made pursuant to such terms and
agreements as are acceptable to Capital) in the amount of any such payments.
 

3

--------------------------------------------------------------------------------





 

7.  
Specific Forbearance Covenants of Borrower.

 
(a) Borrower shall continue to furnish to Capital all financial reporting as
required by the Loan Documents;
 
(b) Borrower hereby acknowledges, confirms and agrees that upon the request of
Capital, Borrower will, at Borrower’s sole cost and expense, engage Morris
Anderson & Associates, Ltd. (“MAA”) or another consultant acceptable to Capital
in Capital’s sole discretion, to examine Borrower’s books and records, interview
Borrower’s staff and report directly to Capital concerning various areas of
Borrower’s business and the status of Capital’s Collateral, provided, however,
that if MAA is engaged, such engagement shall be pursuant to the existing
Agreement for Consulting Services among Borrower, Capital and Capital’s counsel
dated May 27, 2005, as amended from time to time. In such event, Capital may
confer directly with the personnel of MAA or such other consultant with respect
to their engagement;
 
(c) Borrower shall retain no later than thirty (30) days after the effective
date of this Agreement, an investment bank of recognized standing and repute
acceptable to Capital in its sole discretion (the “Investment Bank”) to make a
complete analysis and review of strategic alternatives concerning the
recapitalization, sale, reorganization and/or alternate funding of the Borrower.
Among other things, the engagement letter between Borrower and Investment Bank
shall provide as follows:
 
“Investment Bank shall give Capital timely access (a) to the work product of
Investment Bank with respect to Borrower and the Engagement, and (b) to
Investment Bank’s personnel engaged with respect to Borrower and the Engagement.
In furtherance and not in limitation of the foregoing, (a) Investment Bank shall
provide Capital with copies of all correspondence, reports, memoranda, and other
documents that may be issued or generated by Investment Bank pursuant to the
Engagement, as and when transmitted by Investment Bank to Borrower, and
(b) Capital may confer directly with Investment Bank’s personnel on an ongoing
basis with respect to the Engagement, without borrower’s consent or approval and
whether or not a representative of Borrower is present at any such conference.
Capital shall be a third party beneficiary of this letter agreement and entitled
to the benefits of this paragraph.”
 
(d) During the Forbearance Period, Capital shall maintain a representative at
Borrower’s premises to monitor Collateral performance and the adherence by
Borrower to the terms and provisions of the Loan Documents and this Agreement.
Borrower shall be charged a monitoring fee $750 per day plus all out of pocket
expenses of such representative which shall be charged to Borrower’s account
monthly;
 

4

--------------------------------------------------------------------------------





 


 
(e) All Accounts shall be placed on a notification basis (the form and substance
of such notification to be determined exclusively by Capital) which notice
shall, among other things, require that customers remit proceeds of Accounts to
a lock box controlled by Capital; and
 
(f) No later than August 31, 2005, Borrower shall have received at least
$500,000 in capital or subordinated loans from a third party.
 
8. Forbearance Defaults. Each of the following shall constitute a Forbearance
Default, absent the prior written approval by Capital:
 
(a) the existence of any Event of Default (other than a Designated Default)
under the Loan Documents, provided, however, that in determining whether or not
the outstanding Loans are within permissible borrowing formulae, the amount of
Loans resulting from the charging of the Forbearance Fee shall not be included.
 
(b) Borrower shall fail to keep or perform any of the terms, obligations,
covenants or agreements contained in this Agreement or under the Loan Documents;
 
(c) if any representation or warranty of Borrower herein shall be false,
misleading or incorrect in any respect;
 
(d) the occurrence of any event, condition, obligation, liability or
circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) which (i) has, had or could reasonably be
expected to have any material adverse effect upon or change in the validity or
enforceability of any Loan Document or this Agreement, (ii) has been or could
reasonably be expected to be material and adverse to the value of any of the
Collateral or to the business, operations, prospects, properties, assets,
liabilities or condition of Borrower and/or Guarantors, either individually or
taken as a whole, or (iii) has materially impaired or could reasonably be
expected to materially impair the ability of Borrower or Guarantors to perform
the Obligations or to consummate the transactions under the Loan Documents or
this Agreement;
 
(e) Borrower or any third party shall threaten or assert any claim, or commence
any action, suit or proceeding, against Capital contesting or challenging the
validity, priority, perfection or enforceability of this Agreement or any of the
Loan Documents, of the Obligations, or of any interest of Capital in the
Collateral;
 
(f) Failure of the Borrower or ALS, LLC, after the Forbearance Period, to comply
in any material respect with any of the terms and conditions of that certain
Employer Services Agreement bearing the effective date of August 13, 2004
between Borrower and ALS, LLC, as the same may be amended, supplemented,
modified or restated from time to time or such Employer Outsourcing Agreement
shall hereafter be amended, supplemented, modified or restated without Capital’s
written consent; and
 

5

--------------------------------------------------------------------------------





 
(g) Failure of the Borrower to pay when due any fees, costs or expenses owing to
Capital, including, without limitation, the remaining $50,000 portion of that
certain consent fee in the amount of $150,000 agreed to on June 10, 2005, which
is due and payable in full on August 12, 2005.
 
(h) Failure of Borrower to comply with that certain forbearance agreement
between Borrower and ALS, LLC of even date.
 
9. Reaffirmation of Guaranty. Joseph Raymond (“Guarantor”), by his signature
below, hereby reaffirms and ratifies the terms of his Fidelity Guaranty dated as
of December 8, 2000 as amended (the “Guaranty”), confirms that the Guaranty is
in full force and effect and binding on Guarantor without any defenses, setoffs
or counterclaims of any kind and Guarantor consents to this Forbearance
Agreement.
 
10. Rights and Remedies. Upon the termination of the Forbearance Period, at the
option of Capital, all Obligations shall be immediately due and payable, and in
addition, Capital shall be immediately entitled to enforce all of its rights and
remedies under this Agreement, the Loan Documents and/or applicable law.
 
11. Waivers. Borrower, waives and affirmatively agrees not to allege or
otherwise pursue any or all defenses, affirmative defenses, counterclaims,
claims, causes of action, setoffs or other rights that it may have, as of the
date hereof, to contest on any basis whatsoever, including without limitation
based upon theories of liability such as “lender in control”, “lender liability”
and/or “deepening insolvency” or otherwise, (a) any Defaults and/or Events of
Default which could be declared by Capital on the date hereof, (b) any provision
of the Loan Documents or this Agreement, (c) the right of Capital to all of the
rents, issues, profits and proceeds from the Collateral, (d) the mortgage, lien
and/or security interest of Capital in any property, whether real or personal,
tangible or intangible, or any right or other interest, now or hereafter arising
in connection with the Collateral, or (e) the conduct of Capital in
administering the financing arrangements by and between Borrower and Capital.
 
12. Release. Borrower hereby releases, remises, acquits and forever discharges
Capital, and its respective employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, Obligations, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Agreement and the Loan
Documents (all of the foregoing hereinafter called the “Released Matters”).
Borrower acknowledges that the agreements in this Section are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters.
 

6

--------------------------------------------------------------------------------





 
13. Effect and Construction of Agreement. Except as expressly provided herein,
the Loan Documents shall remain in full force and effect in accordance with
their respective terms, and this Agreement shall not be construed to:
 
(a) impair the validity, perfection or priority of any lien or security interest
securing the Obligations;
 
(b) waive or impair any rights, powers or remedies of Capital under, or
constitute a waiver of, any provision of the Loan Documents upon termination of
the Forbearance Period with respect to the Designated Defaults or otherwise; or
 
(c) constitute an agreement by Capital, or require Capital to extend the
Forbearance Period, grant additional waivers, or extend the term of the Loan
Agreement or the time for payment of any of the Obligations.
 
14. Presumptions. Borrower acknowledges that it has consulted with and has been
advised by counsel and such other experts and advisors as it has deemed
necessary in connection with the negotiation, execution and delivery of this
Agreement and has participated in the drafting hereof. Therefore, this Agreement
shall be construed without regard to any presumption or rule requiring that it
be construed against any one party causing this Agreement or any part hereof to
be drafted.
 
15. Conditions of Effectiveness. This Agreement shall become effective upon
satisfaction of the following conditions precedent:
 
(a) Capital shall have received an original of this Agreement executed by
Borrower;
 
(b) Capital shall have received an opinion of counsel to Borrower in form and
substance satisfactory to Capital; and
 
(c) Borrower shall pay all costs, fees and expenses of Capital (including the
reasonable costs, fees and expenses of Capital’s in-house and outside counsel,
consultants and appraisers) incurred by Capital in connection with the
negotiation, preparation and closing of this Agreement.
 
16. Expenses. Borrower shall pay all costs, fees and expenses of Capital
(including the reasonable costs, fees and expenses of Capital’s in-house and
outside counsel, consultants and appraisers) incurred by Capital from and after
the date of this Agreement in connection with the administration and enforcement
of this Agreement.
 
17. Entire Agreement. This Agreement sets forth the entire agreement among the
parties hereto with respect to the subject matter hereof. Borrower has not
relied on any agreements, representations, or warranties of Capital except as
specifically set forth herein. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each party hereto. Borrower
 

7

--------------------------------------------------------------------------------



acknowledges that it is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.
 
18. Further Assurance. Borrower shall execute such other and further documents
and instruments as Capital may reasonably request to implement the provisions of
this Agreement and to perfect and protect the liens and security interests
created by or agreed upon in the Loan Documents.
 
19. Benefit of Agreement. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns. No other person or entity shall be entitled to
claim any right or benefit hereunder, including, without limitation, any
third-party beneficiary of this Agreement. Capital’s agreement to forbear with
respect to the Designated Defaults subject to the terms and conditions of this
Agreement and to refrain from enforcing certain of its remedies does not in any
manner limit Borrower’s obligations to comply with, and Capital’s right to
insist upon compliance with, each and every one of the terms of this Agreement
and the Loan Documents except as specifically modified herein.
 
20. Severability. The provisions of this Agreement are intended to be severable.
If any provisions of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.
 
21. Governing Law, Jurisdiction, Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina applied to
contracts to be performed wholly within the State of North Carolina Any judicial
proceeding brought by or against Borrower with respect to this Agreement or any
related agreement may be brought in any court of competent jurisdiction in the
State of North Carolina and, by execution and delivery of this Agreement,
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Nothing herein shall affect the right to serve process in
any manner permitted by law or shall limit the right of Capital to bring
proceedings against Borrower in the courts of any other jurisdiction. Borrower
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Any judicial proceeding by Borrower
against Capital involving, directly or indirectly, any matter or claim in any
way arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
State of North Carolina.
 
22. Waiver of Jury Trial.
 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN
 

8

--------------------------------------------------------------------------------



CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. IN
ADDITION, EACH PARTY WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT,
ACTION OR PROCEEDING ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.
 
23. Counterparts; Telecopied Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
 
24. Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of Borrower contained herein shall survive
the termination of the Forbearance Period and payment in full of the Obligations
under the Loan Documents.
 
25. Amendment. No amendment, modification, rescission, waiver or release of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by Borrower and Capital. This Agreement shall constitute a
Loan Document.
 
26. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
27. Limited Forbearance. The forbearance with respect to the Designated Defaults
set forth in this Agreement (a) shall not apply to any other past, present or
future violation or violations of any other provision of the Loan Documents, and
(b) Capital’s failure to exercise any right, privilege or remedy as a result of
the Specified Defaults shall not directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect Capital’s’ right at
any time to exercise any right, privilege, or remedy in connection with the Loan
Documents, any other agreement, or any other contract or instrument (except to
the extent expressly waived in this Agreement), or (b) amend or alter any
provision of the Loan Documents, any other agreement, or any other contract or
instrument, or (c) constitute any course of dealing or other basis for altering
any obligation of the Borrower or any rights, privilege, or remedy of the
Capital under the Loan Documents, any other agreement, or any other contract or
instrument.
 
[ Signature pages follows ]

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.




CAPITAL TEMPFUNDS, a division of CAPITAL FACTORS LLC, as successor in interest
to Capital Tempfunds, Inc., as Lender




By:    /s/ James Rothman      
Name:  James Rothman
Title:  President 


STRATUS SERVICES GROUP, INC.




By:  /s/ Joseph J. Raymond 
Name:  Joseph J. Raymond
Title:  President & CEO




                                /s/ Joseph J. Raymond
                             Joseph J. Raymond, individually

10

--------------------------------------------------------------------------------



EXHIBIT A


DESIGNATED DEFAULTS


Borrower’s common stock being delisted from NASDAQ beginning October 1, 2004.


Borrower’s failure to meet financial covenant for the period beginning October
1, 2004 and thereafter.


Borrower having delinquent state, local and federal taxes.


Borrower’s acknowledgement that the Obligations will not be paid in full as of
August 12, 2005


Default under Outsourcing Agreement with ALS, LLC


Series I Dividend Payment of August 5, 2005

